Citation Nr: 1761055	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2013 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran died in July 2011, and the Appellant was seeking entitlement to service connection for arteriosclerotic heart disease as accrued benefits as his surviving spouse. Service connection for the cause of the Veteran's death was previously granted.


FINDINGS OF FACT

1.  The Veteran died on July [REDACTED], 2011.

2.  The Veteran's spouse, who is the appellant in this case, died on December [REDACTED], 2016.


CONCLUSION OF LAW

Because the Veteran and his surviving spouse have both died, the Board has no jurisdiction to adjudicate the merits of her claims. 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (West 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued rating decisions may be made after a Veteran's death on disability claims pending at death.  A pending claim is any claim which has not been completely adjudicated at the time of death.  Claims for the accrued benefits must be filed within one year after the death of the Veteran.  Here, the Veteran's surviving spouse filed an accrued benefits claim on July [REDACTED], 2011; the Veteran had passed away on July [REDACTED], 2011.

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death. See 38 U.S.C. §§ 5101, 5121; 38 C.F.R. § 3.1000. The Appellant was the Veteran's surviving spouse, and she continued his pending claim for service connection after the Veteran's death, leading to the award of service connection for lung cancer, for accrued purposes.  This claim for entitlement to service connection for arteriosclerotic heart disease had been filed February 9, 2011, prior to the Veteran's death in July 2011.

However, during the pendency of this appeal, the Veteran's surviving spouse died on December [REDACTED], 2016, and per VA records and the appellant's VA 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child of July [REDACTED], 2011, there are no further beneficiaries who meet the standard of 38 C.F.R. § 3.1000(d) for substitution purposes.  See also 38 C.F.R. § 38.1010 (a).

As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The appellant, the late Veteran's spouse, died during the pendency of the appeal.  Therefore, her appeal has been rendered moot by virtue of her death, and it must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  In particular this dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Agency of Original Jurisdiction Regional Office.  Id.


ORDER

The appeal is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


